Citation Nr: 1743455	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-18 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Whether the reduction in disability rating from 40 percent to 20 percent for spondylolisthesis was proper.

2. Whether new and material evidence was received to reopen a previously denied claim of entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected spondylolisthesis.

3. Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected spondylolisthesis.

4. Entitlement to a disability rating in excess of 40 percent for spondylolisthesis.

5. Entitlement to a disability rating in excess of 20 percent for radiculopathy of the right lower extremity associated with service-connected spondylolisthesis.

6. Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity associated with service-connected spondylolisthesis.

7. Entitlement to a total disability rating due to individual unemployability based on service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael James Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2010 and December 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In the April 2010 rating decision, the RO, in part, continued a 40 percent rating for a service-connected back disability, denied reopening of a previously denied claim for service connection for a psychiatric disorder, and denied a TDIU.  The Veteran timely appealed the denials of these claims.

In the December 2015 rating decision, the RO granted service connection for radiculopathy of the right lower extremity and assigned a 20 percent rating effective October 7, 2015; granted service connection for radiculopathy of the left lower extremity and assigned a 10 percent rating effective October 7, 2015; and reduced the Veteran's service-connected back disability from 40 percent to 20 percent effective October 7, 2015.  The Veteran appealed the assignment of 20 percent for a back disability and his assigned disability ratings of 20 and 10 percent for right and left radiculopathy of the lower extremities.

In June 2017, the Veteran testified before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is associated with the claims file.

The Board finds that the December 2015 rating decision that decreased the Veteran's back disability from 40 percent to 20 percent was a reduction of a previously assigned disability rating.  The RO issued a February 2016 supplemental statement of the case (SSOC) with regards to the 20 percent disability rating for a back disability; the Board finds this SSOC implicitly continued the reduction as well as denying the Veteran's claim for an increased rating for a back disability.  The Veteran appealed the decreased rating of 20 percent in an April 2016 substantive appeal VA Form 9.  As explained in greater detail below, since the Board finds that the reduction in the assigned rating for a back disability was improper, there is no prejudice to the Veteran. 

The issues of service connection for a psychiatric disorder; entitlement to a disability rating in excess of 40 percent for a back disability, 20 percent for radiculopathy of the right lower extremity, and 10 percent for radiculopathy of the left lower extremity; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2015 rating decision, the RO reduced the rating for the Veteran's back disability from 40 percent to 20 percent effective October 7, 2015.

2.  The reduction of the 40 percent rating for the Veteran's back disability was not based on improvement in the Veteran's ability to function under the ordinary conditions of life and work.

3.  In an April 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a psychiatric disorder.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance. 

4.  Evidence received since the April 2007 rating decision is new and material, and raises a reasonable possibility of substantiating the claim of service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The reduction in rating for a back disability from 40 percent to 20 percent was not proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344 (2016).

2.  The April 2007 rating decision that denied the claim of entitlement to service connection for psychiatric disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).
 
3.  The additional evidence received since the April 2007 decision is new and material, and reopening of the claim of service connection for a psychiatric disability is therefore warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Reduction of a Back Disability Rating

Where a reduction in a rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  VA must also notify the veteran that he or she has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2016).

However, as is the case here, since the proposed reduction did not involve reduction in the overall amount of compensation payable to a beneficiary, the due process protections of 38 C.F.R. § 3.105(e) did not apply.  

Nevertheless, the Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  38 C.F.R. § 3.344(c), applicable to ratings such as this one in effect for less than five years, requires improvement before an evaluation is reduced.  Implicit in the regulations is that any improvement must be of such a nature as to warrant a change in the evaluation.  The Brown case articulated three questions that must be addressed in determining whether a rating reduction was warranted by the evidence.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.

In the present case, the Veteran contends that his back disability has worsened.

The Board determines that the reduction in rating for the Veteran's back disability was not proper.  A review of the RO's December 2015 rating decision, which pertained to the reduction, demonstrates that the RO appears to have essentially analyzed the issue of reduction of the 40 percent evaluation just as it would a claim for an increased rating.  Specifically, the RO did not address whether there was "an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Brown, 5 Vet. App. at 421.  The evidence does not reflect that there was any improvement in the Veteran's ability to function under the ordinary conditions of life and work.  In fact, the Veteran's competent, credible lay statements indicated that his back disability worsened, notwithstanding any improvement in range of motion testing.

The Court has stated that both decisions by the RO and by the Board that do not apply the provisions of 38 C.F.R. § 3.344, when applicable, are void ab initio (i.e., at their inception).  Brown, 5 Vet. App. at 413; see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (where VA reduces the appellant's rating without observing applicable laws and regulations the rating is void ab initio and the Court will set aside the decision).

Since the rating decision that accomplished the reduction of the 40 percent rating for the Veteran's service-connected back disability did not properly apply the provisions of 38 C.F.R. § 3.344, the reduction is void.  The appropriate remedy in this case is a restoration of the 40 percent rating.  See Hayes, 9 Vet. App. at 73 (improper reduction reinstated effective date of reduction). 
II. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, new and material evidence has been received.  The Veteran's claim for service connection for a psychiatric disorder was denied because there was no evidence that the Veteran was diagnosed with depression; or that a psychiatric disability, to include depression, was due to the Veteran's service-connected back disability or military service.  To reopen the claim, there would have to be new evidence that related to the basis for the prior denial or the new evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

In an April 2007 rating decision, the RO denied service connection for a psychiatric disorder.  The Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period.  Accordingly, the April 2007 rating decision is final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the April 2007 rating decision included the Veteran's service treatment records (STRs) and VA treatment records.  

Relevant evidence received more than one year since the April 2007 rating decision includes an October 2013 VA treatment record indicating a diagnosis of depressive disorder with anxious distress, with intermittent major depressive episodes, and posttraumatic stress disorder (PTSD).  The VA psychologist stated that the Veteran's PTSD was related to his in-service stressor.  In addition, during his June 2017 hearing, the Veteran testified that his back and bilateral lower extremity pain resulted in increased depression and irritability.

As such, the additional evidence submitted since the April 2007 rating decision is new and material evidence that relates to unestablished facts necessary to substantiate the merits of the claim.  Reopening of the claim for service connection for a psychiatric disorder is therefore warranted.


ORDER

Restoration of a 40 percent rating for a back disability is granted, subject to the rules and regulations governing the award of monetary benefits.

The application to reopen the claim for service connection for a psychiatric disorder is granted.



REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the claims.

Psychiatric Disorder

The Veteran contends that he has depression secondary to his service-connected disabilities, and PTSD due to in-service events.  In February 2014, the Veteran submitted a statement detailing the suicide of his sergeant while he was stationed in Okinawa, Japan.  He reported that he was assigned to Fox Co. 2nd Battalion 9th Marines 3rd Marine Division at Camp Schwab, and that sometime between January 1978 and February 1978, his sergeant shot himself in his office as the Veteran was coming into the office.  During his June 2017 hearing, he testified that he saw his sergeant's body.  In both the February 2014 statement and his June 2017 hearing, the Veteran reported that he could not remember his sergeant's name, but that he was the platoon sergeant at the time of the incident.

In September 2015, the AOJ informed the Veteran that the information required to corroborate the stressor was insufficient to send to the US Army and Joint Services Records Research Center (JSRRC) because the Veteran had not provided the name of the sergeant.  However, in this particular case, the Veteran served three years on active duty and has identified one stressor, which took place in January or February 1978 while he was stationed with the Fox Co. 2nd Battalion 9th Marines 3rd Marine Division at Camp Schwab in Okinawa, Japan.  While the Veteran does not remember his sergeant's name, the Board finds the search parameters narrow enough to warrant additional development.  Personnel records should be obtained to determine the exact dates for the Veteran's tour of duty Camp Schwab in Okinawa, Japan.  For the dates that the Veteran was stationed at Camp Schwab in Okinawa, Japan, the AOJ must contact the JSRRC to search relevant records of the incident.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  

In addition, the Board notes that the Veteran has been diagnosed with depressive disorder, and that he has testified that his service-connected musculoskeletal disabilities affect his concentration, temper, and mood.  Specifically, he stated that he became irritable because he could no longer perform tasks on his own, such as driving and dressing himself, and that the pain affected his concentration and memory.  Further, the October 2013 VA treatment record contains a diagnosis of PTSD, which the psychologist related to the in-service stressor of the Veteran's sergeant's suicide.

Given that the evidence of record reflects that the Veteran has current disabilities that may be associated with service or service-connected disabilities, and the fact that the Veteran has not been provided with a VA examination, the Board finds that a VA examination as to the nature and etiology of his psychiatric disorders is warranted.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran submitted an October 2013 VA treatment record that reflects that the Veteran was meeting with his VA psychologist at the Boston Outpatient Clinic for his thirty-third outpatient therapy session.  However, the Board notes that the most current record on file is from March 2004.  Therefore, the Board concludes that a remand is necessary for VA to fulfill its duty to assist and obtain all VA treatment records that have come into existence since March 2004.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Back Disability

As stated above, the Veteran is service-connected for a back disability currently rated as 40 percent disabling

In an October 2015 VA examination report, the examiner noted that the Veteran had forward flexion of 55 degrees with pain on movement, but did not indicate the degree at which pain started.  Further, the examiner stated that the Veteran's range of motion was so limited that it would be speculation to assess his range of motion after repetitive use or during a flare-up.  Moreover, the examiner found that the Veteran had less movement than normal "due to ankylosis, adhesions, etc.," but later stated that the Veteran did not have ankylosis.  

During his June 2017 hearing, the Veteran testified that during flare-ups he would sometimes "lock in place" and be unable to move for a few seconds. 

Given the Veteran's statements in June 2017 and the inconsistent findings in the October 2015 VA examination in regards to whether the Veteran has ankylosis, the Board finds that a remand is necessary to assess the severity of the Veteran's current back disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Radiculopathy of the Bilateral Lower Extremities

The Veteran is service-connected for radiculopathy of the right lower extremity, rated as 20 percent disabling; and radiculopathy of the left lower extremity, rated as 10 percent disabling.

An October 2015 VA back examination report indicates that both the thigh and calf on the right were notably reduced in volume compared to the left thigh and calf, with the normal left side measuring 42 centimeters (cm.) and the atrophied right side measuring 38 cm.  

A November 2016 VA examination report reflects that the Veteran experienced shooting pains down his legs, and that neither leg was noticeably worse than the other.  The examiner noted normal muscle strength testing; normal deep tendon reflexes; decreased left thigh/knee, lower leg/ankle, and foot/ankle sensation; normal right thigh/knee, lower leg/ankle, and foot/ankle sensation; and no trophic changes.  The examiner found that the Veteran had moderate radiculopathy of the right lower extremity, and mild radiculopathy of the left lower extremity.

However, during his June 2017 hearing, the Veteran testified that in the past six months his bilateral radiculopathy of the lower extremities had worsened, such that his feet were numb all the time and he was experiencing an increased number of falls.  

The Board notes that the November 2016 VA examiner did not address the October 2015 finding that the Veteran's right thigh and calf was atrophied, and neither the October 2015 nor the November 2016 VA examiners discussed whether this constituted "marked atrophy."  As such, and given the Veteran's testimony in June 2017 that his bilateral radiculopathy had worsened, the Board finds that a new VA examination is necessary to properly assess the severity of the Veteran's bilateral radiculopathy of the lower extremities.

TDIU

The Veteran contends that he is unemployable due to his service-connected musculoskeletal disabilities and his psychiatric disorder.  The Board notes that the AOJ originally denied his claim because he did not meet the schedular criteria for a TDIU.  However, the Board notes that adjudication of the claims for entitlement to an increased rating for a back disorder and radiculopathy of the bilateral lower extremities, as well as entitlement to service connection for a psychiatric disorder, may impact adjudication of the claim for entitlement to a TDIU.  Consequently, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, adjudication of the claim for entitlement to a TDIU must be deferred.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Contact any appropriate source the AOJ deems necessary to verify the Veteran's in-service stressor while in Okinawa, Japan, from January 1978 to February 1978.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2016) as regards requesting records from Federal facilities. 

2.  After completing the above to the extent possible, schedule the Veteran for a VA psychiatric examination with an appropriate mental healthcare professional to address the nature and etiology of the Veteran's psychiatric disability. 

The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.  

The examiner is requested to provide an opinion on the following questions:

(a) Identify all diagnosed psychiatric disorders that have been present since the Veteran's November 2009 claim, including but not limited to PTSD and depressive disorder. 

In offering such opinion, if there is a PTSD diagnosis, the examiner should identify which stressor(s) upon which the diagnosis is based has been corroborated or verified. 

If the examiner finds that the criteria for a PTSD diagnosis have not been met, either due to lack of sufficient stressor or otherwise, the examiner must explain why this is so. 

(b) For each currently diagnosed mental health disorder, is it at least as likely as not that the disorder had its onset during or was otherwise caused by the Veteran's service? 

(c) If not, for each currently diagnosed mental health disorder, is it at least as likely as not that the disorder is the result of or was aggravated by the Veteran's service-connected disabilities?

If the examiner determines that the Veteran does not meet the diagnostic criteria for a diagnosis of any psychiatric disorder, he or she should reconcile such findings with the Veteran's medical history.

3.  Schedule the Veteran for a VA examination to evaluate the current severity of the service-connected back disability.  All indicated tests and studies should be performed and findings reported in detail.  The claims folder must be made available to the examiner for review prior to examination. 

The examiner should conduct range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner shall specifically provide the degree at which pain begins during range of motion testing, if any. 

The examiner shall also specify whether and to what extent there is any additional loss of lower back motion (stated in degrees) due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  The Board recognizes the difficulty in making such determinations but requests that the examiner provide his or her best estimate based on the examination findings and statements of the Veteran, as such is required by the law as interpreted by the Court.

Specifically, the VA examiner should address whether the Veteran has ankylosis.

The examiner must provide reasons for each opinion given.

4.  Schedule the Veteran for a VA examination to determine the current severity of radiculopathy of the bilateral lower extremities.  The Veteran's VA claims file and a copy of this Remand should be made available to, and should be reviewed by the examiner. 

The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet.

Specifically, the examiner should address whether the Veteran has muscle atrophy and if so, whether it constitutes "marked atrophy."

5.  After completing any additional development deemed necessary, readjudicate the claims remaining on appeal.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


